Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 1 of 27 PageID: 2025



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  BRIAN F. MCBRIDE,                        Civil No. 19-17196(NLH)(JS)

             Plaintiff,
    v.
                                           OPINION
  TOWNSHIP OF WASHINGTON; JOSEPH
  J. MICUCCI; CAPEHART AND
  SCATCHARD, PA; CARMEN
  SAGINARIO; and ELIZABETH
  MICUCCI,

             Defendants.


 APPEARANCES:

 BRIAN F. MCBRIDE
 86 GOODWIN PARK
 SEWELL, NJ 08080
      Pro se Plaintiff.

 JAMES R. BIRCHMEIER
 BIRCHMEIER & POWELL LLC
 1891 STATE HIGHWAY 50
 PO BOX 582
 TUCKAHOE, NJ 08250-0582
      Counsel for Defendants Township of Washington and Joseph J.
      Micucci.

 SEAN X. KELLY
 MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, PC
 CHERRY TREE CORPORATE CENTER
 535 RT. 38 EAST
 SUITE 501
 CHERRY HILL, NJ 08002

 CHRISTIAN M. SCHEUERMAN
 MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, PC
 CHERRY TREE CORPORATE CENTER
 535 ROUTE 38 EAST
 SUITE 501
 CHERRY HILL, NJ 08002



                                      1
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 2 of 27 PageID: 2026



 DAVID ELIOT MADDEN
 MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, PC
 CHERRY TREE CORPORATE CENTER
 535 ROUTE 38 EAST
 SUITE 501
 CHERRY HILL, NJ 08002
      Counsel for Defendants Capehart & Scatchard, PA and Carmen
      Saginario.

 JEREMY S. COLE
 LEX NOVA LAW, EIZEN/GOLDSTEIN/RODERICK/SKINNER/SPIRGEL/DRESS
 1810 CHAPEL AVE WEST
 SUITE 200
 CHERRY HILL, NJ 08002
      Counsel for Third-Party Jason Gonter.

 HILLMAN, District Judge

       This action arises from ongoing disagreements between

 Plaintiff Brian F. McBride (“Plaintiff”), the Township of

 Washington (the “Township”), and a Township official, Joseph J.

 Micucci (“Micucci”) (together, the Township and Micucci will be

 referred to as the “Township Defendants”).          Plaintiff also

 brings claims against the Township’s legal counsel, Capehart &

 Scatchard, PA (“Capehart”) and a Capehart attorney, Carmen

 Saginario (“Saginario”) (together, Capehart and Saginario will

 be referred to as the “Capehart Defendants”). 1

       This matter presents a remarkable procedural posture and

 comes before the Court on some twenty-five (25) active motions,

 the most pressing of which are motions to dismiss Plaintiff’s




 1 The Court uses the term “Defendants” when referring
 collectively to the Capehart Defendants and the Township
 Defendants.


                                      2
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 3 of 27 PageID: 2027



 complaint (ECF Nos. 7 & 20) and motions and cross-motions by

 Plaintiff also dispositive in nature (ECF Nos. 13, 16, & 28).

 For the reasons that follow, the Court will grant Defendants’

 motions to dismiss and deny as moot Plaintiff’s motions and

 cross-motions for dispositive relief.         All other motions will be

 resolved as discussed further below.        Plaintiff will be invited

 to seek leave to file an amended complaint if he can do so

 consistent with the Federal Rules of Civil Procedure, this

 Court’s Local Civil Rules, and this Opinion.

                    FACTUAL AND PROCEDURAL BACKGROUND

       The Court takes its facts as best it can from Plaintiff’s

 complaint (ECF No. 1-2).      Plaintiff is a longtime resident of

 the Township and appears to be active in local politics.            In

 that capacity, Plaintiff alleges he identified and complained

 about numerous improper actions he perceived as occurring in the

 Township and received backlash from the Township Defendants for

 doing so.    That backlash, and Plaintiff’s objections to it, form

 the basis of this action.

       For example, at some unidentified time, Plaintiff alleges

 he opposed “sexual discrimination” in the Township’s “employment

 practices.”    (ECF No. 1-2 (“Compl.”) at ¶7). 2       The complaint does




 2 Plaintiff’s complaint contains numerous paragraphs sharing the
 same paragraph number. For purposes of clarity, in the Factual
 Background section of this Opinion, references to the complaint


                                      3
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 4 of 27 PageID: 2028



 not explain the scope of those practices or how he came to learn

 about them.    Plaintiff also opposed what he viewed as “egregious

 salary increases” offered to Township employees with relatively

 short tenures of employment.       See (Compl. at ¶¶8-11).       Plaintiff

 does not identify which employees he references or otherwise

 explain this allegation.      Additionally, Plaintiff identified

 what he believed to be a conflict of interest involving

 Capehart’s representation of the Township because a Capehart

 employee was serving as Treasurer for a mayoral campaign in the

 Township.    (Compl. at ¶¶12-13).        Plaintiff also opposed

 “unmannerly” behavior exhibited by a Township representative.

 (Compl. at ¶9).     Other examples of issues Plaintiff asserts he

 raised abound in the complaint.          See, e.g., (Compl. at ¶¶14-22)

 (explaining that Plaintiff opposed other Township actions that

 he perceived as inappropriate, unlawful, or misguided).

       As a result of Plaintiff’s objections, Defendants embarked

 on a coordinated attack against him, which Plaintiff alleges was

 intended to silence and punish him for speaking out.           (Compl. at

 ¶¶24-26).    For example, members of the Township’s Council

 publicly attacked Plaintiff’s credibility and advanced nine

 unidentified “citizen issued criminal complaints” against him.

 (Compl. at ¶¶22-26).      Plaintiff was also the subject of two



 will be to the section of the complaint titled “factual
 allegations[.]”


                                      4
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 5 of 27 PageID: 2029



 unidentified civil lawsuits for slander and libel brought by

 elected Township officials.       (Compl. at ¶¶27-28).

        Plaintiff also focuses the Court on an incident between the

 Township and his family regarding the pool located on

 Plaintiff’s property.      Township officials visited Plaintiff’s

 property, inspected his pool, and issued ordinance violations or

 “pool violations” against him for unexplained code violations.

 (Compl. at ¶¶30-35).      This dispute was litigated in state court

 and spilled over onto social media, with Plaintiff and Township

 officials publicly sparring over whether Plaintiff’s pool was

 “illegal[.]”    (Compl. at ¶¶54-59).      These public exchanges

 fueled additional complaints by Plaintiff, including demands

 that certain elected officials be fired.         (Compl. at ¶¶64-69).

        This action is the most recent portion of this ongoing

 saga.    On July 15, 2019, Plaintiff filed a fourteen (14) count

 complaint against Defendants in the Superior Court of New

 Jersey, asserting the following claims:

    •   Count 1: Common Law Fraud/Negligent Fraud/Intentional Fraud
        against all Defendants;

    •   Count 2: Official Misconduct, in violation of N.J. Stat.
        Ann. § 2C:30-2, against Defendants Micucci and Saginario;

    •   Counts 3-5: A Civil Racketeer Influenced and Corrupt
        Organizations Act (“RICO”) claims, 18 U.S.C. § 1961, et
        seq., against all Defendants;

    •   Count 6: A RICO Conspiracy claim, 18 U.S.C. § 1962(d),
        against all Defendants;



                                      5
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 6 of 27 PageID: 2030



     •
     •   Count 7: Violations of the First Amendment, against all
         Defendants; 3

     •   Count 8: Civil conspiracy, against all Defendants;

     •   Count 9: Civil liability for releasing juvenile records of
         Plaintiff, in violation of N.J. Stat. Ann. § 2A:4A-60,
         against all Defendants;

     •   Count 10: Plaintiff does not include a tenth count in his
         complaint and skips directly to count eleven;

     •   Counts 11-12: Violations of the New Jersey Civil Rights Act
         (NJCRA), N.J. Stat. Ann. § 10:6-2, et seq., against all
         Defendants; 4

     •   Count 13: Violations of the New Jersey Open Public Records
         Act, N.J. Stat. Ann. § 47:1A-1, or in the alternative, the
         common law right of access, against the Township;

     •   Count 14: Defamation per se, against Defendant Micucci.

         On August 26, 2019, Defendants removed Plaintiff’s

 complaint to this Court.      (ECF No. 1).     Since that date,

 Defendants have moved to dismiss Plaintiff’s complaint.            (ECF

 Nos. 7 & 20).     Plaintiff countered by filing a remarkable number




 3 Two counts in Plaintiff’s complaint are identified as count
 seven. The first count so identified is a First Amendment
 claim. That claim is identified as count seven in this Opinion.
 Count eight (the second count identified by Plaintiff as count
 seven) contains a civil conspiracy claim and is referred to by
 this Court as count eight.

 4 While Plaintiff fashions his claim as one under the New Jersey
 Civil Rights Act, N.J. Stat. Ann. § 10:6-2, et seq., his
 complaint references the New Jersey Law Against Discrimination,
 N.J. Stat. Ann. § 10:5-1 et seq. This inconsistency is
 discussed further below.


                                      6
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 7 of 27 PageID: 2031



 of motions, more than twenty (20) of which remain pending before

 this Court:

       •   ECF No. 10: Plaintiff’s motion for default judgment;

       •   ECF No. 13: Plaintiff’s motion for summary judgment;

       •   ECF No. 15: Plaintiff’s motion for default judgment;

       •   ECF No. 16: Plaintiff’s motion for summary judgment;

       •   ECF No. 17: Plaintiff’s motion to “enforce litigant’s
           rights for preservation of evidence”;

       •   ECF No. 18: Plaintiff’s motion for sanctions;

       •   ECF No. 23: Plaintiff’s motion for injunctive relief;

       •   ECF No. 25: Plaintiff’s motion to compel the Township to
           comply with an open public records act request;

       •   ECF No. 26: Plaintiff’s motion for sanctions;

       •   ECF No. 27: Plaintiff’s motion for leave to file a sur
           reply to the Capehart Defendants’ motion to dismiss;

       •   ECF No. 28: Plaintiff’s cross-motion for summary judgment
           against the Township Defendants;

       •   ECF No. 40: Plaintiff’s motion for sanctions;

       •   ECF No. 44: Plaintiff’s motion for sanctions;

       •   ECF No. 45: Plaintiff’s motion to enforce litigant’s
           rights “for preservation of evidence”;

       •   ECF No. 50: Plaintiff’s motion to force Defendants to
           comply with “F.R.C.P. Rule 5: service of papers”;

       •   ECF No. 60: Plaintiff’s motion for sanctions;

       •   ECF No. 72: Plaintiff’s motion to amend his motion to
           enforce litigant’s rights;



                                      7
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 8 of 27 PageID: 2032



         •   ECF No. 94: Plaintiff’s motion for injunctive relief;

         •   ECF No. 103: Plaintiff’s motion to compel discovery;

         •   ECF No. 123: Plaintiff’s motion for a restraining order;

         •   ECF No. 127: Plaintiff’s motion “for contempt of Court
             and Warrant [to] issue as to” various non-parties.

 Lastly, before the Court is a motion by non-party Jason Gonter

 to quash a subpoena served upon him by Plaintiff (ECF No. 147).

 All of these motions are ripe for adjudication.

                                 DISCUSSION

    I.       Subject Matter Jurisdiction

         This Court exercises subject matter jurisdiction pursuant

 to 28 U.S.C. § 1331.

    II.      Legal Standard – Motion to Dismiss

         In considering a motion to dismiss a complaint for failure

 to state a claim upon which relief can be granted pursuant to

 Federal Rule of Civil Procedure 12(b)(6), a court must accept

 all well-pleaded allegations in the complaint as true and view

 them in the light most favorable to plaintiff.          Evancho v.

 Fisher, 423 F.3d 347, 351 (3d Cir. 2005).         It is well settled

 that a pleading is sufficient if it contains “a short and plain

 statement of the claim showing that the pleader is entitled to

 relief.”      Fed. R. Civ. P. 8(a)(2).    Where a plaintiff advances

 fraud claims, however, the Federal Rules of Civil Procedure

 prescribe a heightened pleading standard.         In pleading fraud, a



                                      8
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 9 of 27 PageID: 2033



 plaintiff must “state with particularity the circumstances

 constituting fraud or mistake.”          Fed. R. Civ. P. 9(b).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”          Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

            To determine the sufficiency of a complaint, a
       court must take three steps. First, the court must
       “tak[e] note of the elements a plaintiff must plead to
       state a claim.” Second, the court should identify
       allegations that, “because they are no more than
       conclusions, are not entitled to the assumption of
       truth.” Third, “whe[n] there are well-pleaded factual
       allegations, a court should assume their veracity and
       then determine whether they plausibly give rise to an
       entitlement for relief.”

 Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

 in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 664, 675, 679 (2009)).

       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the



                                      9
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 10 of 27 PageID: 2034



 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).         “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

    III. Defendants’ Motions to Dismiss

       Defendants move to dismiss Plaintiff’s complaint for

 failing to comply with Rules 8(a), 9(b) and 12(b)(6) of the

 Federal Rules of Civil Procedure.         The Court agrees that

 Plaintiff’s complaint fails to comport with Rules 8(a) and 9(b),

 and consequently, fails to state a claim upon which relief may

 be granted.     The Court addresses each of Plaintiff’s claims in

 turn.

    A. Count 1: Common Law Fraud/Negligent Fraud/Intentional Fraud

       Plaintiff alleges that “Defendant Saginario [owes] a duty

 to be honest in their representations [and] lied” to a court in

 another matter involving Plaintiff.         (Compl. at 7, ¶9.a).


                                      10
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 11 of 27 PageID: 2035



 Plaintiff also alleges that “Defendant Mi[c]ucci had a duty to

 keep juvenile records he accessed as a police officer

 confidential[.]”     (Compl. at 7, ¶9.b).      Plaintiff does not

 expand upon either of these allegations.

       To establish common-law fraud, a plaintiff must allege: (1)

 a material misrepresentation of a presently existing or past

 fact; (2) knowledge or belief by the defendant of its falsity;

 (3) an intention that the other person rely on it; (4)

 reasonable reliance thereon by the other person; and (5)

 resulting damages.      Banco Popular N. Am. v. Gandi, 876 A.2d 253,

 260 (N.J. 2005) (quoting Gennari v. Weichert Co. Realtors, 691

 A.2d 350 (N.J. 1997)).

       Plaintiff does not clearly allege facts satisfying any of

 the Banco elements against Micucci.         Similarly, while Plaintiff

 alleges Saginario made a misrepresentation to another court, the

 complaint does not elaborate upon that allegation in such a

 manner that would allow Defendants or this Court to identify the

 specific misrepresentation, when it was made, or determine

 whether it was false. 5     As such, Plaintiff has not pled his fraud


 5 Additionally, to the extent Plaintiff alleges these
 misrepresentations occurred during a judicial proceeding, which
 it appears Plaintiff alleges, the law is clear in New Jersey
 that statements by attorneys, parties, and their representatives
 made in the course of judicial proceedings are absolutely
 privileged and immune from liability. Peterson v. Ballard, 679
 A.2d 657, 659 (N.J. Super. Ct. App. Div. 1996) (citing Erickson
 v. Marsh & McLennan Co., Inc., 569 A.2d 793 (N.J. 1990)).


                                      11
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 12 of 27 PageID: 2036



 claim with the level of specificity required by Rule 9(b) and

 this claim must be dismissed.

    B. Count 2: Official Misconduct, in violation of N.J. Stat.
       Ann. § 2C:30-2

       Plaintiff advances a claim styled as one for “civil

 liability for official misconduct,” in violation of N.J. Stat.

 Ann. § 2C:30-2.     N.J. Stat. Ann. § 2C:30-2 is a criminal statute

 that makes official misconduct a crime of the second degree.

 The statue does not contemplate a private or civil right of

 action.    Jones v. Somerset Cty. Prosecutor’s Office, No. 15-cv-

 2629-FLW, 2017 WL 1337432, at *9 (D.N.J. Apr. 7, 2017)

 (suggesting that no private right of action exists under N.J.

 Stat. Ann. § 2C:30-2).      Courts are hesitant to infer private

 rights of action where they are not provided for within the

 statutory text.     Central Bank of Denver, N.A. v. First

 Interstate Bank of Denver, N.A., 511 U.S. 164, 190, 114 S. Ct.

 1439, 128 L. Ed. 2d 119 (1994) (noting reluctance to infer a

 private right of action from a criminal prohibition alone);

 Wilson v. McKeesport Police Dept/City of McKeesport, 731 F.

 App’x 92, 93 (3d Cir.), cert. denied sub nom. Wilson v.

 McKeesport Police Dep’t, 139 S. Ct. 256, 202 L. Ed. 2d 171

 (2018); Thompson v. Michels, 574 F. App’x 196, 197 (3d Cir.

 2014).




                                      12
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 13 of 27 PageID: 2037



       Because no private right of action exists under N.J. Stat.

 Ann. § 2C:30-2, this claim must be dismissed with prejudice.

    C. Counts 3-5: Plaintiff’s RICO Claims

       In order to survive a motion to dismiss a civil RICO claim,

 the complaint must adequately set forth the following elements:

 (1) conduct (2) of an enterprise (3) through a pattern (4) of

 racketeering activity.      Poling v. K. Hovnanian Enterprises, 99

 F. Supp. 2d 502, 507–08 (D.N.J. 2000) (citing Sedima, S.P.R.L.,

 v. Imrex Company, Inc., 473 U.S. 479, 496, 105 S. Ct. 3275,

 3285, 87 L. Ed. 2d 346 (1985)); Morales v. Superior Living

 Prod., LLC, 398 F. App’x 812, 814 (3d Cir. 2010) (same).             A

 “pattern” of racketeering activity requires at least two

 predicate acts of racketeering be pled.          See 18 U.S.C. §

 1961(5); Sedima, 473 U.S. at 496 n. 14.          Section 1961 lists

 those acts that qualify as racketeering activity for the

 purposes of pleading a RICO claim.         18 U.S.C. § 1961(1); see

 Annulli v. Panikkar, 200 F.3d 189, 199 (3d Cir. 1999).

 Plaintiff appears to rely upon the predicate acts of mail and

 wire fraud in advancing his claims.

       Because fraud claims are advanced as the predicate RICO

 acts, they must be pled with the level of specificity and

 particularity required by Rule 9(b).         Saporito v. Combustion

 Engineering Inc., 843 F.2d 666, 673 (3d Cir. 1988), vacated on

 other grounds, 489 U.S. 1049, 109 S. Ct. 1306, 103 L. Ed. 2d 576


                                      13
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 14 of 27 PageID: 2038



 (1989).    To plead mail or wire fraud with sufficient

 particularity, plaintiffs must plead “the ‘circumstances’ of the

 alleged fraud in order to place the defendants on notice of the

 precise misconduct with which they are charged, and to safeguard

 defendants against spurious charges of immoral and fraudulent

 behavior.”    Seville Indus. Machinery Corp. v. Southmost

 Machinery Corp., 742 F.2d 786, 791 (3d Cir. 1984), cert. denied,

 469 U.S. 1211, 105 S. Ct. 1179, 84 L. Ed. 2d 327 (1985).             This

 must include identification and explanation of the specific

 conduct alleged to be fraudulent, often by providing the “date,

 place and time” that the alleged fraud occurred or some

 “alternative means of injecting precision and some measure of

 substantiation into their allegations of fraud.”           Id.   Vague or

 conclusory allegations of fraud will not survive a motion to

 dismiss.    In re Burlington Coat Factory Securities Litig., 114

 F.3d 1410, 1418 (3d Cir. 1997).        Allegations that generally

 allege fraud, without informing each defendant as to the

 specific fraudulent acts he or she is alleged to have committed,

 do not satisfy Rule 9(b). See Mayor & Council of Borough of

 Rockaway v. Klockner & Klockner, 811 F. Supp. 1039, 1060 (D.N.J.

 1993).

       Plaintiff has not satisfied Rule 9(b)’s pleading

 requirements in advancing his RICO claims.          Plaintiff simply

 pleads the RICO standard without identifying the specific acts


                                      14
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 15 of 27 PageID: 2039



 he alleges constitute mail and wire fraud.          The complaint is

 silent as to dates and times of alleged events and does not

 identify the participants to them.         Without such information,

 Plaintiff does not comply with Rule 9(b) and his RICO claims

 must be dismissed.

    D. Count 6: RICO Conspiracy

       The RICO conspiracy statute provides that “[i]t shall be

 unlawful for any person to conspire to violate any of the

 provisions of subsection (a), (b), or (c) of this section.”             18

 U.S.C. § 1962(d).      Plaintiff has not adequately alleged facts

 upon which this Court could find that Defendants conspired to

 commit civil RICO.      The complaint does not identify who

 allegedly participated in a conspiracy, when that conspiracy

 allegedly occurred, or the scope of that conspiratorial

 behavior.    Even assuming Plaintiff’s alleged conspiracy involved

 all Defendants, and the conspiracy was to silence Plaintiff,

 Plaintiff had not set forth facts upon which Defendants or this

 Court could ascertain which actions Plaintiff tethers his cause

 of action to; the vague allegations in the complaint are simply

 insufficient to meet Plaintiff’s pleading burden.           As such, this

 cause must be dismissed.

    E. Count 7: First Amendment Claim

       Plaintiff states that his First Amendment claim is

 actionable under Bivens v. Six Unknown Named Agents of Fed.


                                      15
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 16 of 27 PageID: 2040



 Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d

 619 (1971).     A Bivens claim is a judicially-created remedy for

 violations committed by federal officials.          Plaintiff has not

 alleged that any Defendant acted under color of federal law or

 is otherwise a federal officer.        Quite possibly, Plaintiff may

 have meant to bring an action under 42 U.S.C. § 1983, which as

 an analogue to Bivens, permits claims to be brought against

 officials acting under color of state law, as opposed to federal

 law, but because it is not clear that is what Plaintiff

 intended, and because the Court remains unable to determine the

 scope of Plaintiff’s claim, this cause of action must be

 dismissed for failing to comply with Rule 8(a).

    F. Count 8: Civil Conspiracy

       Plaintiff alleges Defendants conspired to “abuse legal

 process,” “burden plaintiff in his defense” of lawsuits, damage

 Plaintiff financially, defame plaintiff, and silence Plaintiff

 from speaking out against the Township.          (Compl. at 14, ¶58).

       In New Jersey, a civil conspiracy is “a combination of two

 or more persons acting in concert to commit an unlawful act, or

 to commit a lawful act by unlawful means, the principal element

 of which is an agreement between the parties to inflict a wrong

 against or injury upon another, and an overt act that results in

 damage.”    Banco, 876 A.2d at 263 (quoting Morgan v. Union County

 Bd. of Chosen Freeholders, 633 A.2d 985, 998 (N.J. Super. Ct.


                                      16
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 17 of 27 PageID: 2041



 App. Div. 1993), certif. denied, 640 A.2d 850 (N.J. 1994)).             The

 gist of the claim is not the unlawful agreement, but the

 underlying wrong which, absent the conspiracy, would give a

 right of action.     Id. (citations omitted).

       While Plaintiff generally alleges Defendants conspired

 against him in an effort to retaliate against and punish him for

 speaking out against them, he does not allege, with sufficient

 detail, the creation of or existence of a conspiracy to commit

 an identifiable wrong.      Plaintiff alleges Defendants’ conspiracy

 was to abuse legal process against him, burden him with

 defending legal actions, damage him financially, defame him, and

 otherwise restrain his speech.        Plaintiff does not identify how

 or when these alleged wrongs occurred, who precisely committed

 them, or otherwise contextualize his allegations.           Moreover,

 while Plaintiff alleges that a conspiracy exists, he does not

 explain which facts support that conclusory statement, depriving

 Defendants and this Court of any ability to understand the

 contours of his claim.      As such, Plaintiff has not sufficiently

 pled a civil conspiracy claim, and that claim must be dismissed.

    G. Count 9: Civil liability for releasing juvenile records of
       Plaintiff, in violation of N.J. Stat. Ann. § 2A:4A-60

       Plaintiff argues that Micucci, a former police officer with

 unique access to information and documentation regarding

 Plaintiff’s youth, improperly disclosed certain juvenile records



                                      17
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 18 of 27 PageID: 2042



 referencing Plaintiff on the internet.         Plaintiff avers that

 Micucci’s actions violate N.J. Stat. Ann. § 2A:4A-60.            Having

 reviewed the statutory language Plaintiff relies upon, the Court

 is not convinced that it provides for a private right of action.

 In relevant part, N.J. Stat. Ann. § 2A:4A-60 provides that

        [w]hoever, except as provided by law, knowingly
        discloses, publishes, receives, or makes use of or
        knowingly permits the unauthorized use of information
        concerning a particular juvenile derived from records
        listed in subsection a. or acquired in the course of
        court proceedings, probation, or police duties, shall,
        upon conviction thereof, be guilty of a disorderly
        persons offense.

 N.J. Stat. Ann. § 2A:4A-60(h).        While the statute makes it a

 criminal act to improperly disclose juvenile records, it does

 not appear to create a civil, private right of action.            As this

 Court discussed previously, courts are hesitant to infer private

 rights of action where they are not explicitly or implicitly

 contained within the statutory text.         Central Bank of Denver,

 N.A., 511 U.S. at 190.      Because no private right of action

 appears to exist, this claim must be dismissed with prejudice.

    H. Counts 11 and 12: New Jersey Civil Rights Act Claims

        While Plaintiff styles these claims as arising under the

 NJCRA, N.J. Stat. Ann. § 10:6-2, et seq., the complaint directs

 this Court to another statute all together, the New Jersey Law

 Against Discrimination (NJLAD), N.J. Stat. Ann. § 10:5-1, et

 seq.    It appears from Plaintiff’s allegations that he pursues a



                                      18
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 19 of 27 PageID: 2043



 NJCRA claim, not an NJLAD claim.          Noting this pleading

 discrepancy, the Court turns to Plaintiff’s more particularized

 allegations.

       Plaintiff appears to allege that Defendants knew he was a

 member of a Republican club as a young adult and targeted him

 for that affiliation by pursuing unidentified criminal actions

 against him in an effort to suppress his political speech.

       The NJCRA provides a means of vindicating substantive

 rights guaranteed by federal law and New Jersey’s Constitution

 and laws.    Lapolla v. Cty. of Union, 157 A.3d 458, 469 (N.J.

 Super. Ct. App. Div. 2017) (citations omitted).           The NJCRA

 authorizes a private right of action:

       Any person who has been deprived of any substantive
       due process or equal protection rights, privileges or
       immunities secured by the Constitution or laws of the
       United States, or any substantive rights, privileges
       or immunities secured by the Constitution or laws of
       this State, or whose exercise or enjoyment of those
       substantive rights, privileges or immunities has been
       interfered with or attempted to be interfered with, by
       threats, intimidation or coercion by a person acting
       under color of law, may bring a civil action for
       damages and for injunctive or other appropriate
       relief.

 Id. (citing N.J. Stat. Ann. § 10:6–2(c)) (emphasis removed).

 Two types of private claims are recognized under this statute:

 (1) a claim when one is “deprived of a right,” and (2) a claim

 when one’s rights have been “interfered with by threats,

 intimidation, coercion or force.”          Id. (quoting Felicioni v.



                                      19
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 20 of 27 PageID: 2044



 Admin. Office of Courts, 961 A.2d 1207 (N.J. Super. Ct. App.

 Div. 2008), certif. denied, 3 A.3d 1228 (N.J. 2010)).

       Plaintiff’s general allegations might qualify as both an

 interference claim and a deprivation claim.          Problematically,

 Plaintiff does not explain when these acts occurred, who

 participated in them, or any other foundational information

 necessary for this Court to analyze the sufficiency of

 Plaintiff’s allegations.       As such, this count must be dismissed

 for failing to comply with Rule 8(a).

    I. Count 13: Violations of the New Jersey Open Public Records
       Act, in violation of N.J. Stat. Ann. § 47:1A-1

       Plaintiff alleges that he is entitled to access Micucci’s

 private Facebook page because Micucci used that platform to

 further Township business.       (Compl. at ¶90).     Plaintiff

 therefore alleges the Township wrongfully denied his Open Public

 Records Act (OPRA) request seeking such access.

       “[T]o ensure an informed citizenry and to minimize the

 evils inherent in a secluded process,” the New Jersey

 Legislature enacted OPRA with the purpose to provide the public

 with broad access to “government records,” unless an exemption

 applies.    Frega v. Borough of Saddle River, No. A-2252-18T3,

 2020 WL 412893, at *2 (N.J. Super. Ct. App. Div. Jan. 27, 2020)

 (citations omitted).       A “government record” is a document

 “made, maintained or kept on file in the course of . . .



                                      20
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 21 of 27 PageID: 2045



 official business.”      N.J. Stat. Ann. § 47:1A-1.1.       Micucci’s

 private Facebook page clearly falls afield of that definition. 6

 As such, Plaintiff’s OPRA claim must fail, and will be

 dismissed.

     J. Count 14: Defamation per se

       Plaintiff alleges that Micucci made false statements about

 him, “specifically attack[ing] Plaintiff’s intelligence[.]”

 (Compl. at ¶95).

       To establish a prima facie case of defamation per se,

 Plaintiff must show that defendant communicated to a third

 person a false statement about plaintiff that tended to harm

 plaintiff’s reputation in the eyes of the community or to cause

 others to avoid plaintiff.       McLaughlin v. Rosanio, Bailets &

 Talamo, Inc., 751 A.2d 1066, 1071–72 (N.J. Super. Ct. App. Div.

 2000) (citing Lynch v. New Jersey Educ. Ass’n, 735 A.2d 1129

 (N.J. 1999)).     In deciding whether a statement is defamatory a

 court must examine three factors: content, verifiability, and

 context.    Id. (citations omitted).       A statement must be judged



 6 The Court recognizes that Plaintiff also appears to request
 access to Micucci’s Facebook page under what Plaintiff calls the
 common law right of access. Generally, that right of access
 applies to documents produced to a court. See In re Avandia
 Mktg., Sales Practices & Prod. Liab. Litig., 924 F.3d 662, 675
 (3d Cir. 2019). Because it is unclear on what theory Plaintiff
 relies upon in making this argument, the Court must reject it
 pending further clarification.


                                      21
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 22 of 27 PageID: 2046



 not by its literal meaning but by its objective meaning to a

 reasonable person of ordinary intelligence.          Mere insults and

 rhetorical hyperbole, while they may be offensive or unpleasant,

 are not defamatory.      Id. (citations omitted).       Moreover, only

 verifiable statements can be defamatory.          “Since opinions and

 name-calling cannot be proved true or false, they are not

 actionable.”     Id. (citations omitted).       Hence, recovery is

 limited to defamatory false averments of fact and the truth of

 the statement is a complete defense to a defamation action.             Id.

 (citations omitted).

        Plaintiff’s allegation that he was called unintelligent is

 not actionable defamation.       Certainly, such comments and name-

 calling are insulting and offensive, but such comments fall into

 the category of rhetoric that is not actionable.           See

 McLaughlin, 751 A.2d at 1071–72.          As such, Plaintiff fails to

 plead an actionable claim for defamation per se and this claim

 will be dismissed.

    IV.    Remaining Motions

        Finding that Plaintiff’s action must be dismissed, the

 Court turns to the remaining motions before it.           First, the

 Court addresses Plaintiff’s motion for leave to file a sur reply

 brief to the Capehart Defendants’ motion to dismiss (ECF No.

 27).     The Court will grant that motion and has considered the

 arguments raised in the sur reply in deciding the Capehart


                                      22
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 23 of 27 PageID: 2047



 Defendants’ motion.      Ultimately, the arguments advanced did not

 alter this Court’s decision.

       As noted, the Court will grant Defendants’ motions to

 dismiss (ECF Nos. 7 & 20).       In doing so, the Court must

 necessarily deny as moot Plaintiff’s motions for affirmative

 relief, including injunctive relief and restraining orders (ECF

 No. 23, 92, & 123), Plaintiff’s motion to compel (ECF No. 25),

 Plaintiff’s motions and cross-motions for summary judgment (ECF

 Nos. 13, 16 & 28), and various other discovery-based motions

 (ECF Nos. 17, 45, 50, 72, 94, & 103).

       The Court will also deny Plaintiff’s motions for default

 judgment (ECF Nos. 10 & 15) as Plaintiff has not pled facts that

 would constitute viable causes of action.          See Chanel, Inc. v.

 Gordashevsky, 558 F. Supp. 2d 532, 536 (D.N.J. 2008) (citations

 omitted).

       Plaintiff’s motions for sanctions (ECF Nos. 18, 26, 40, 44,

 60, & 127) have been considered by this Court and will be

 denied.    These motions are largely frivolous and meritless, and

 beyond any sense of doubt, have distracted from the merits of

 this case.    Unfortunately, a review of the docket confirms that

 Plaintiff does not advance these motions with clean hands, and

 has, in many ways that need not be recited here but which are

 evident from a review of the record, created equally as much

 havoc, if not more, than he complains of.          Most notably, the


                                      23
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 24 of 27 PageID: 2048



 docket contains concerning allegations about Plaintiff’s actions

 involving defense counsel and their families.           In sum, the Court

 denies these motions and cautions the parties about advancing

 such motions in the future, which undoubtedly waste judicial

 resources and delay resolution of this matter on the merits.

         Lastly, before the Court is a motion by non-party Jason

 Gonter to quash a subpoena served upon him by Plaintiff (ECF No.

 147).     This motion was previously addressed by Judge Schneider

 during a May 22, 2020 telephonic conference and again by

 Plaintiff in a letter dated May 22, 2020 (ECF No. 153).

 Plaintiff agreed to withdraw the subpoena to Gonter that was the

 subject of the motion to quash.        Therefore, the motion to quash

 will be denied as moot.

    V.     The Court Will Permit Plaintiff An Opportunity To Amend
           If He Can Do So Consistent With This Opinion

         While Plaintiff has not sought leave to amend, this action

 involves certain civil rights claims, and therefore, Third

 Circuit precedent requires this Court to permit Plaintiff an

 opportunity to amend those claims unless some specified reason

 exists to prevent amendment.        See, e.g., Grayson v. Mayview

 State Hosp., 293 F.3d 103 (3d Cir. 2002); Weston v.

 Pennsylvania, 251 F.3d 420, 428 (3d Cir. 2001).           Because

 Plaintiff is proceeding pro se, the Court extends an even




                                      24
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 25 of 27 PageID: 2049



 greater courtesy to Plaintiff and will permit him to seek leave

 to amend certain non-civil rights claims as well.

       Rule 15(a)(2) of the Federal Rules of Civil Procedure

 “requires that leave to amend the pleadings be granted freely

 ‘when justice so requires.’”        Long v. Wilson, 393 F.3d 390, 400

 (3d Cir. 2004) (citing Fed. R. Civ. P. 15(a)) (“We have held

 that motions to amend pleadings should be liberally granted.”).

 Thus, “absent undue or substantial prejudice, an amendment

 should be allowed under Rule 15(a) unless denial [can] be

 grounded in bad faith or dilatory motive, truly undue or

 unexplained delay, repeated failure to cure deficiency by

 amendments previously allowed or futility of amendment.”             Id.

 (internal quotations, citations, and emphasis omitted); see also

 Haynes v. Moore, 405 F. App’x 562, 564 (3d Cir. 2011) (noting

 that even though leave to amend under Rule 15 should be freely

 given, “a district court may exercise its discretion and deny

 leave to amend on the basis of undue delay, bad faith, dilatory

 motive, prejudice, or futility.”).

       In this case, certain claims will be dismissed, with

 prejudice, as any amendment would be legally futile.            Count 2

 (Official Misconduct, in violation of N.J. Stat. Ann. 2C:30-2)

 and Count 9 (civil liability for releasing juvenile records of

 Plaintiff, in violation of N.J. Stat. Ann. § 2A:4A-60) of the

 complaint are brought under statutory schemes that do not


                                      25
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 26 of 27 PageID: 2050



 provide for a private right of action.          As such, any amendment

 to those claims would be legally futile and dismissal of those

 counts will be with prejudice.        The remaining claims will be

 dismissed without prejudice as too factually vague to proceed.

        The Court will, therefore, invite Plaintiff to seek leave

 to amend those claims dismissed without prejudice pursuant to

 Local Civil Rule 7.1.      Pursuant to Local Civil Rule 7.1(f), in

 moving for leave to file an amended pleading, “the moving party

 shall attach to the motion a copy of the proposed pleading or

 amendments[.]”     L. Civ. R. 7.1(f); Huertas v. Foulke Mgmt.

 Corp., No. 17-1891, 2017 U.S. Dist. LEXIS 207234, *13 (D.N.J.

 Dec. 18, 2017).     “The purpose of L. Civ. R. 7.1(f) is to enable

 the movant to identify with precision the proposed manner in

 which the pleading is sought to be amended[.]”           Kanter v.

 Barella, No. 04-5542, 2005 U.S. Dist. LEXIS 28809, *2 (D.N.J.

 Nov. 16, 2005) (Simandle, C.J.).          Plaintiff shall, therefore,

 have thirty (30) days from the date of this Opinion to move to

 amend his complaint pursuant to Rule 15 and Local Civil Rule

 7.1.    Failure to timely move to amend will be viewed as

 Plaintiff’s rejection of this Court’s invitation to do so, and

 the complaint will be dismissed with prejudice.




                                      26
Case 1:19-cv-17196-NLH-JS Document 167 Filed 06/19/20 Page 27 of 27 PageID: 2051



                                  CONCLUSION

       For the reasons stated above, Defendants’ motions to

 dismiss Plaintiff’s complaint (ECF Nos. 7 & 20) will be granted

 and the complaint will be dismissed in its entirety, with

 prejudice in part and without prejudice in part.           Counts 2 and 9

 of the complaint will be dismissed with prejudice.           All other

 remaining counts will be dismissed without prejudice.

 Plaintiff’s motion for leave to file a sur reply to the Capehart

 Defendants’ motion to dismiss (ECF No. 27) will be granted.

 Plaintiff’s motions for injunctive relief and restraining orders

 (ECF No. 23, 92, & 123) will be denied as moot, as will

 Plaintiff’s motion to compel (ECF No. 25), Plaintiff’s motions

 and cross-motions for summary judgment (ECF Nos. 13, 16 & 28),

 various other discovery-based motions (ECF Nos. 17, 45, 50, 72,

 94, & 103), and Gonter’s motion to quash a subpoena served upon

 him by Plaintiff (ECF No. 147).        Plaintiff’s motions for default

 judgment (ECF Nos. 10 & 15) will be denied, as will Plaintiff’s

 motions for sanctions (ECF Nos. 18, 26, 40, 44, 60, & 127).

       Such resolves all motions pending before this Court.            An

 appropriate order will be entered.



                                            s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      27
